NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

NABIL A. MUHANNA, M.D.,                 )
                                        )
               Appellant,               )
                                        )
v.                                      )      Case No. 2D13-677
                                        )
KINGSLEY ASSET MANAGEMENT,              )
LLC; VIRGINIA HAMMOND, a/k/a            )
VIRGINIA HAMMOND KHAN; M. SHI )
SHAILENDRA; KIRAN SHAILENDRA; )
S.H.I. HOLDINGS, LLC, RAHIM             )
SABADIA and NAFEES EL-BATOOL, )
as co-trustees of the Sabadia Family    )
Trust; I. A. KHAN; PHANI R. TUMMALA;)
MILLENIUM PARTNERS, LLC, a              )
Georgia limited liability company; KING )
ENGINEERING ASSOCIATES, INC., )
and JOHN DOE and JANE DOE,              )
representing unknown parties that may )
be in possession of the property,       )
                                        )
               Appellees.               )
________________________________ )

Opinion filed September 18, 2015.

Appeal from the Circuit Court for Pasco
County; Linda H. Babb, Judge.

Gregory P. Brown, Landis V. Curry III,
and Emily B. Whelchel of Hill Ward &
Henderson, P.A., Tampa, for Appellant.

Luis Martinez-Monfort, Amanda M.
Uliano, and Keith W. Meehan of
Gardner Brewer Martinez-Monfort, P.A.,
Tampa, for Appellee Kingsley Asset
Management, LLC.

E. A. "Seth" Mills, Jr. of Mills Paskert
Divers, P.A., Tampa, for Appellees
Rahim Sabadia, as co-trustee of the
Sabadia Family Trust; Dr. I. A. Kahn;
and Millenium Partners, LLC.

Virginia Hammond a/k/a Virginia
Hammond Khan, pro se.

No appearance for Appellees M. Shi
Shailendra; Kiran Shailendra; S.H.I.
Holdings, LLC; Nafees L. Batool; Phani
R. Tummala; King Engineering
Associates, Inc.; John Doe; and Jane
Doe.


PER CURIAM.


              Dismissed as moot.


ALTENBERND, NORTHCUTT, and CRENSHAW, JJ., Concur.




                                           -2-